Citation Nr: 0733366	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-17 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
and disc disease and bony ankylosis.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from October 1950 to September 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issue of service connection for degenerative joint and 
disc disease and bony ankylosis is remanded to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran engaged in combat during active service.

2.  The veteran has current PTSD due to in-service combat 
stressors.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.102 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  The reasonable doubt 
doctrine is also applicable even in the absence of official 
records, particularly if the basic incident allegedly arose 
under combat, or similarly strenuous conditions, and is 
consistent with the probable results of such known hardships.  
38 C.F.R. § 3.102.

As noted above, the veteran is in receipt of both the Combat 
Medic Badge and the Purple Heart Medal as a result of his 
service in the Korean War.  As such, he is presumed to have 
participated in combat.

At the time of a December 2003 VA examination, the veteran 
was found to have Axis I diagnoses of insomnia and an anxiety 
disorder.  The examiner noted that the veteran served as a 
medic/rifleman in active combat in Korea and that he was 
wounded in the line of duty and was a recipient of the Purple 
Heart.  He noted that the veteran described witnessing and 
participating in multiple traumatic events.  The examiner 
indicated that the veteran described symptomatology that met 
some but not all the DSM-IV criteria for a diagnosis of PTSD.  
The veteran cited reexperiencing phenomenon, including 
distressing dreams and intrusive recollections, as well as 
hyperarousal phenomenon, including disturbed sleep and 
exaggerated startle response.  He also noted a letter from 
the veteran's wife which reported a past history of avoidance 
phenomenon.  The veteran provided no evidence to support 
numbing and distancing phenomenon, social impairment, or 
occupational impairment.  

The examiner stated that the veteran suffered symptoms 
meeting some but not all the criteria for a DSM-IV diagnosis 
of PTSD.

The veteran was afforded a VA social survey in December 2003.  
After interviewing the veteran, the social worker diagnosed 
PTSD.  She noted that while the veteran experienced trauma in 
the war, this was preceded by severe trauma when growing as a 
result of molestation and separation from his mother.  She 
noted that it remained to be seen if that predisposed the 
veteran to react differently to his experience in Korea.  

At the time of a July 2004 VA examination, performed by a VA 
psychologist, the veteran was diagnosed as having dysthymia 
and anxiety most likely related to sexual abuse in childhood.  
It was the examiner's impression that the veteran did not 
meet the criteria for PTSD.  She noted that although he 
discussed several stressful events which took place while he 
was in "Vietnam (Korea)," he did not have any tendencies 
towards hypervigilance or avoidance.  She noted that he had 
enjoyed a successful educational history and had been quite 
successful in his career and had received many awards and 
promotions.  She indicated that although his first marriage 
did not work out, his second marriage was quite stable.  The 
examiner further observed that the veteran had a number of 
friends and acquaintances.  She noted that the veteran seemed 
to be suffering from dysthymia and a mild case of anxiety 
which most likely had existed since childhood.  She indicated 
that the veteran had disclosed that he was sexually molested 
as a child by several individuals who worked with his father.  

Treatment records received from the veteran's private 
treating physician, W. Hankin, M.D., contain numerous 
diagnoses of PTSD.  In an April 2006 treatment record, the 
veteran was noted to have gone to the 50th anniversary of the 
Korean War in Seoul.  The veteran stated that his "nerves 
began pumping" when he talked about Korea.  The veteran 
reported having had warlike dreams.  Dr. Hankin noted that 
the veteran was having nightmares and flashbacks about Korea 
and again rendered a diagnosis of PTSD.  Diagnoses of PTSD 
and major depression related to the veteran's service in 
Korea continued through March 2007.

In a March 2007 letter, Dr. Hankin indicated that he had 
treated the veteran from April 2006 to February 2007.  He 
noted that the veteran had a clear history of PTSD.  He 
stated that the veteran had an excessive preponderance of 
reliving memories from his Korean War combat.  He reported 
that he was extremely sensitive to the suffering of the Iraq 
war veteran.  Dr. Hankin stated that it was a tribute to the 
veteran's fortitude that he had been able to work and support 
his family.  He indicated that he was nonetheless a longtime 
sufferer of PTSD.  

In April 2007, the veteran was afforded an additional VA 
examination by the same examiner who had performed the July 
2004 VA examination.  Following examination, diagnoses of 
dysthymia and anxiety most likely related to sexual trauma 
and losing his mother at an early age were rendered.  The 
examiner noted that the veteran had provided different 
information than at the time of the last examination.  

She stated that at the last interview, the veteran indicated 
that he had not had panic attacks for 15 years but he now 
reported that he had them all the time.  She further noted 
that he indicated that he had no friends but had reported 
having many friends at the last examination.  She also noted 
that at the last examination, the veteran reported that he 
had had a successful career but he now indicated that he had 
been fired from the same job on many occasions.  She stated 
that although the veteran verbalized several symptoms of 
PTSD, it was not possible to separate his childhood abuse and 
trauma history from his war experience.  

Analysis

It is not in dispute that the veteran participated in combat.  
No supporting evidence is needed for his claimed combat 
related stressors.  The question that arises is whether the 
veteran currently has PTSD which is related to his period of 
service.  

There have been conflicting opinions as to whether the 
veteran has PTSD, and if so, whether PTSD is related to in-
service stressors.  The record consistently shows that the 
veteran has been found to have symptoms of PTSD.  Although a 
VA examiner apparently found that he did not have all the 
symptoms needed for that diagnosis, a private physician and a 
licensed clinical social worker have concluded that he does 
meet the criteria.  The evidence is at least in equipoise as 
to whether the veteran currently has PTSD related to combat 
stressors.  The most recent VA examiner could not separate 
the pre-, from the in-, service stressors.  Where non-service 
symptoms cannot be separated from service connected symptoms, 
all of the symptoms are treated as service connected.  
Mitleider v. West, 11 Vet App 181 (1998).  Resolving 
reasonable doubt in the veteran's favor all of the 
requirements for service connection for PTSD are satisfied 
and the claim is allowed.


ORDER

Service connection for PTSD is granted.  


REMAND

As to the issue of service connection for degenerative joint 
and disc disease of the lumbar spine, the veteran was 
afforded a VA examination in April 2007.  The examiner 
diagnosed the veteran as having degenerative disc disease of 
the lumbar spine and ankylosing spondylitis.  

The examiner indicated that he was not able to locate any 
service records documenting complaints of back pain while the 
veteran was in service.  He stated that without any evidence 
of complaints of back pain during service time, it was his 
opinion that it was not at least as likely as not that the 
veteran's current back condition was due to his service 
activities.  He noted that the etiology for his lumbar 
findings was likely multi-factorial in nature.  Possible 
etiologies included age, overuse, genetics/family history.  

While the veteran's service medical records for his period of 
service in Korea do not contain findings of an inservice back 
injury or complaints or findings of back pain, 38 U.S.C.A. § 
1154(b) (West 2002), provides that, with respect to combat 
veterans, "The Secretary shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.").

The scenario reported by the veteran as to how he sustained 
his back injury in service is consistent with his duties as a 
combat medic in service.  

In addition, personnel and medical records associated with 
the claims folder demonstrate that during a period of active 
duty for training for the National Guard, the veteran 
sustained an injury to his coccyx after falling on it in 
April 1980.  A sick slip forwarded by the veteran also makes 
reference to the injury and pain in the coccyx and sacral 
region.  At the time of a May 1980 follow-up visit, the 
veteran was noted to have coccydynia.  In a May 1980 report, 
it was noted that while conducting bivouac in the field at 
Ft. Bragg, the veteran was assigned on perimeter of defense 
for defending the area against aggressor action.  He was in a 
crouched position and fell backwards injuring his coccyx.  
The injury was noted to have been incurred in the line of 
duty.  

Based upon the above, the Board is of the opinion that the 
claims folder should be returned to the April 2007 VA 
examiner and that he be requested to again render an opinion 
as to whether it was at least as likely as not that the 
veteran's current lumbosacral spine disorder is related to 
any injuries sustained during the veteran's Korean service or 
is related to the coccyx injury sustained in 1980.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA 
examiner who performed the April 2007 VA 
examination.  A copy of this remand must 
accompany the claims folder.  The 
examiner should be notified that he is to 
presume that the injury that the veteran 
reported to have sustained during his 
duties as a combat medic actually 
occurred.  38 U.S.C.A. § 1154(b).  He 
should also review copies of the records 
associated with the claims folder 
relating to the April 1980 coccyx injury.  
Following a complete review of the claims 
folder, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
low back disorder is related to any 
injury sustained in service or during a 
period of active duty for training.  
Complete detailed rationale is requested 
for any opinion that is rendered.  If the 
April 2007 VA examiner is not available, 
reschedule the veteran for an additional 
VA examination with the examiner being 
requested to answer the above questions.  

2.  After completion of the above, 
readjudicate the claim on appeal.  If the 
claim is not fully granted, issue a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


